— Appeal from a judgment of the County Court of Otsego County (Burns, J.), rendered August 6, 2010, convicting defendant upon his plea of guilty of the crime of burglary in the third degree.
In satisfaction of a number of pending charges, defendant pleaded guilty to the crime of burglary in the third degree as charged in a superior court information and he waived his right to appeal. Defendant signed a contract to participate in a Drug Treatment Court program and, under the terms of the plea agreement, he was to be sentenced to five years of probation. Before sentencing, however, defendant failed to appear in drug court or to comply with the conditions of his interim probation. In proceedings before County Court, he waived a hearing on his violations, admitted the violations, agreed to a sentence of 1 to 3 years in prison and reaffirmed his waiver of the right to appeal. County Court then sentenced him to 1 to 3 years in prison. He now appeals.
Appellate counsel seeks to be relieved of her assignment of representing defendant on the ground that there are no nonfrivolous issues to be raised on appeal. Based upon our review of the record and counsel’s brief, we agree. Therefore, the judgment is affirmed and counsel’s request for leave to withdraw is granted (see People v Cruwys, 113 AD2d 979, 980 [1985], lv denied 67 NY2d 650 [1986]; see generally People v Stokes, 95 NY2d 633 [2001]).
Peters, P.J., Stein, Spain and McCarthy, JJ., concur. Ordered that the judgment is affirmed, and application to be relieved of assignment granted.